Citation Nr: 0818374	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from April 1968 to April 1970, to include service in Vietnam 
from September 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD rated 30 percent from July 29, 2005.  During the course 
of the appeal, in May 2006, a decision review officer granted 
an increased, 50 percent evaluation from the date of service 
connection.  The grant of increased evaluation did not 
satisfy the appeal, and the veteran has stated he wishes to 
continue his claim for a still higher rating.  


FINDING OF FACT

PTSD is manifested by symptoms that produce no more than 
occupational and social impairment with reduced reliability; 
these include disturbances of motivation and mood, difficulty 
in establishing and maintaining effective work and social 
relationships, and obsessive behaviors which do not interfere 
with routine activity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No further discussion 
of VA's compliance with the duty to notify is therefore 
required.

With regard to the duty to assist the veteran in 
substantiating his claim, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA treatment records, as well as records from the VA 
associated Vet Center in Jersey City as identified by the 
veteran.  The veteran also submitted an updated summary of 
his Vet Center treatment.  The appellant was afforded VA 
medical examinations in December 2005 and August 2007.   
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  All 
other identified private treatment records involve orthopedic 
disabilities.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence

Treatment records from the Jersey City Vet Center for the 
period of August 2005 to April 2006 reveal the veteran's 
involvement in bi-weekly to monthly individual and group 
therapy.  The veteran reported feelings of isolation and 
anxiety.  He commented several times on the impact of his 
PTSD on those around him, particularly in personal 
relationships.  He felt guilty over surviving.  In December 
2005 and April 206 statements summarizing his treatment, the 
veteran's counselor indicated the veteran reported 
depression, anger, guilt, hyperarousal and hypervigilance, 
social isolation, poor concentration, and avoidance 
behaviors.  Objective testing indicated a severe functional 
impairment from moderate to severe symptoms.

During a December 2005 VA psychiatric examination, the 
veteran reported he was receiving psychotherapy, which had 
been helpful.  He denied suicidal or homicidal ideation.  He 
did endorse nightmares, flashbacks, hypervigilance, 
heightened startle reflex, poor sleep, and depression.  He 
checks locks frequently, and stated that he "becomes 
emotional."  Symptoms worsened with the start of the war in 
Iraq.  The veteran works at the Post Office, where he is 
generally able to do his job but isolates himself.  He was 
married for 18 years, but the marriage ended in divorce.  He 
has a generally normal relationship with his three children; 
he enjoys spending time with them.  He lives alone, and 
spends most of his free time at home.  On interview, the 
veteran was casually dressed and cooperative.  Affect was 
blunted.  Speech was normal.  Thought content and process 
were normal, and the veteran was well oriented.  Insight, 
judgment, and impulse control were fair.  PTSD was diagnosed, 
and a Global Assessment of Functioning (GAF) score of 50 was 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 
32).  A score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  The examiner described symptoms as 
moderate.

In January 2007, the veteran submitted a statement in which 
he described his obsessional behaviors.  He stated that he 
must check his locks three or four times, and he also checks 
his gas stove "constantly," even though it is never 
actually used.  He had a microwave he utilized for heating 
meals.  He locks his car over and over again, and is told by 
others that he is beginning to repeat statements.

The veteran underwent a second VA psychiatric examination in 
August 2007, by the same doctor who had seen him previously.  
The veteran again reported nightmares, flashbacks, 
hypervigilance, heightened startle reflex, poor sleep, and 
depression.  He also reported anxiety, decreased energy, and 
problems with concentration.  The veteran displayed obsessive 
behaviors in frequently checking things.  He continued to 
work, but stated he had "some problems."  He lived alone, 
and was somewhat isolated from friends and relatives.  He had 
a generally normal relationship with his three children.  He 
attends AA meetings, and performed his activities of daily 
living.  On interview, the veteran was casually dressed and 
cooperative.  Affect was blunted.  Speech was normal.  
Thought content and process were normal, and the veteran was 
well oriented.  Insight, judgment, and impulse control were 
fair.  A GAF of 45 was assigned, and the examiner stated 
symptoms were moderately severe.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  All reasonable doubt 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, the veteran's PTSD is evaluated under Diagnostic Code 
9411, which instructs that the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 is to be applied.  This 
formula states in pertinent part that a 50 percent rating is 
warranted when psychiatric disability results in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A higher, 70 percent rating, is warranted when the 
psychiatric disability causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.

The Board finds that the degree of impairment described by 
medical evidence and the veteran's own statements does not 
warrant assignment of an evaluation in excess of 50 percent 
at any time during the appeal period.  There is no suicidal 
or homicidal ideation.  The veteran continues to function 
independently, appropriately and effectively, generally.  
There is no disturbance of thought processes, and no apparent 
interference with his ability to communicate.  The veteran 
reports no propensity or danger of violence, nor does any 
doctor note such.  He remains well oriented, and attends to 
his self care and other activities of daily life.  He does 
demonstrate social isolation and has documented problems with 
relationships, but does have some limited interaction with 
his children.  General references to "problems at work" do 
not indicate a degree of impairment in occupational function 
which would warrant an increased evaluation; the veteran did 
not report being disciplined or missing work due to PTSD.  He 
has stressed a worsening of obsessional behaviors, and while 
these are present, there is no evidence that they interfere 
with routine activities.  He continues to work and function 
independently.  The claim must be denied.




ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


